12. Patients' rights in cross-border healthcare (
- Before the vote:
(NL) I wish to raise a point of order based on Article 168(2). Our group has submitted an amendment on the change in the legal base, and a number of other groups have done likewise. The change means that now only Article 95 on the internal market, and thus only economic interests, are included as a legal base and not Article 152 on public health, in which the patient is taken as the starting point.
In principle, the Committee on the Environment, Public Health and Food Safety asked for an opinion from the Committee on Legal Affairs, but the opinion was requested solely on the basis of the original proposal from the Commission. In the Bowis report, it is now clear that a change has been made whereby patients' rights are also mentioned in this report, and therefore the legal base has also changed. These amendments have, however, been declared inadmissible and therefore the fundamental change which Parliament wishes to make - in other words from an exclusive market orientation to including patients' rights - is in trouble. I would like to ask that the report be referred back to the Committee on the Environment, Public Health and Food Safety.
Mrs Liotard, we will now vote on Amendment 158, which is a motion for rejection, and once we have that result I will respond to your observation.
I should like to make a proposal regarding the amendments dealing with the legal base: the Presidency must decide on the admissibility of these amendments, specifically, Amendments 159, 119, 116 and 125, but the decision naturally has to depend on the final configuration of the directive, which will be modified in the course of voting.
Therefore, I propose that the vote on the admissibility of these amendments should take place at the end, since at that point the Presidency will have the facts it needs to decide whether or not they are admissible. Otherwise, we would have to decide now without sufficient information.
Therefore, if the honourable spokesmen agree, voting will be taken on these amendments at the end.
rapporteur. - Mr President, I agree with that proposal, but, just for the sake of clarity, could you mention those amendments covered by the legal base - 159, 119 etc.? The 'etc.' should also include the recital, which is Amendment 126.
We will therefore vote on 80 amendments from the appropriate committee, and we are aware that Mr Bushill-Matthews wishes to table an oral amendment to Amendment 100.
- Before the vote on Amendment 100:
rapporteur. - Mr President, apologies to colleagues for introducing it at this late stage, but the reason is one of simple clarification.
Amendment 100 refers to the responsibility of Member States to exchange information about disciplinary and criminal findings against health professionals. This is absolutely appropriate, but it has been brought to my attention at the last minute that this could be construed as saying that if such health professionals were involved in any traffic offences, for example, then Member States would have a responsibility to share information about that. That clearly is not the intention of the amendment and so, for clarification, the wording proposed would now read: 'Member States shall, immediately and proactively, exchange information about disciplinary and criminal findings against health professionals where they impact upon their registration or their right to provide services'. So this is purely a matter for clarification.
So far, in voting on this report, we have voted on a series of amendments affecting Articles 15, 16 and 17. The adopted amendments affecting those articles are the following: 102, 103, 104, 105, 106, 107, 108, 109, 110 and 135.
During the debate, Commissioner Vassiliou said that she would be prepared to review the legal base if she felt there were reasons to do so, which would depend on the amendment of the directive. We must decide on the admissibility of Amendments 159, 119, 116, 125 and 126.1, in order to ensure that the final text adopted by Parliament corresponds with the legal base.
Taking into account what the Commissioner has said, and the fact that the appropriate committee voted on these amendments, that is, the appropriate committee and as such, the chair of the appropriate committee, considered them to be admissible; since he allowed them to be voted on, and also taking into account all that we have voted on today in relation to Articles 15, 16, and 17, I note that the directive has changed direction.
Taking all of this into account, the Presidency considers the amendments admissible, and we shall now proceed to vote on them.
rapporteur. - Mr President, I accept your ruling - it is your right to make such a ruling - but because earlier Ms Liotard said that we would need to have a dual base, because, otherwise, if it was only the internal market, that meant we would only be voting on economic issues, without trying to open up the debate again. I would just correct her to say the single legal base that we currently have is not just economic: it is about freedom of choice for patients' rights. Therefore, our group will be voting against a dual legal base, both for these original amendments, and indeed the recital. I would encourage other colleagues to put the patients first.
Mr President, very briefly, I am trying to be helpful, but am getting hungry. These are important votes and it is a very full agenda and I have every sympathy with you.
I have just been down to the press room and I note that eight journalists are actually listening to the vote - others may be watching on the screens, where every single vote is being broadcast. I therefore think that to read out the result of every vote is not necessary.
(Applause)
Mr McMillan-Scott, up until now we have accommodated the speakers. From now on, we are going to move things along more swiftly and thus satisfy everyone.
- After the vote:
rapporteur. - Mr President, it was because of the last intervention - which was very well-intentioned - that you omitted your normal practice, which was to thank the rapporteur. I am sure that you would wish to do that, especially in his absence.
It is indeed an appropriate moment to thank the rapporteur, Mr Bowis, for his work, and to wish him a speedy and happy recovery.